                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HAKIM LEWIS,
                  Petitioner,                              CIVILACTION

          v.

MICHAEL WENEROWICZ,                                       No. 14-cv-06~{Ji:!,~ _ '
et al.,
                  Respondents                                             NOV 1 4 ,u1s


                                          ORDER
          AND NOW this _ _ _/ . .1_~_day
                                 ..      o f d ~ o 1 9 , upon careful and
independent consideration of Hakim Lewis' petition for writ of habeas corpus (Doc. No.

1), Petitioner's second amended memorandum oflaw in support of amended petition

(Doc. No. 53), the Commonwealth's response in opposition (Doc. No. 61), Petitioner's

unopposed motion to amend the petition (Doc. No. 69), the Commonwealth's

supplemental response to the petition, (Doc. No. 73), and the Report and

Recommendation of U.S. Magistrate Judge Richard A. Lloret, it is ORDERED that:

          1. The Report and Recommendation of Magistrate Judge Richard A. Lloret is

               APPROVED and ADOPTED;

          2. Lewis' Petition for Writ of Habeas Corpus is PARTIALLY GRANTED by

               separate Judgment, filed contemporaneously with this Order. See Federal

               Rule of Civil Procedure 58(a); Rules Governing Section 2254 Cases in the

               United States District Courts, Rule 12;

          3. No certificate of appealability shall issue under 28 U.S.C. § 2253(c)(1)(A) as to

               any other issue because "the applicant has [not] made a substantial showing
   of the denial of a constitutional right[,]" under 28 U.S.C. § 2253(c)(2), since

   he has not demonstrated that "reasonable jurists" would find my "assessment

   of the constitutional claims debatable or wrong." Slack v. McDaniel, 529 U.S.

   473,484 (2000); see United States v. Cepero, 224 F.3d 256, 262-63 (3d Cir.

   2000), abrogated on other grounds by Gonzalez v. Thaler, 565 U.S. 134

   (2012); and,

4. The Clerk of Court shall mark this file closed.




                                          BY THE COURT:
